Klock v Albany Intl. Corp. (2021 NY Slip Op 00743)





Klock v Albany Intl. Corp.


2021 NY Slip Op 00743


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


1051/19 CA 19-00473

[*1]CHRISTINE KLOCK, AS ADMINISTRATRIX OF THE ESTATE OF WILLIAM MCINTOSH, DECEASED, PLAINTIFF-APPELLANT,
vALBANY INTERNATIONAL CORP., ET AL., DEFENDANTS, AND VANDERBILT MINERALS, LLC, DEFENDANT-RESPONDENT. 


LIPSITZ & PONTERIO, LLC, BUFFALO (GRACE M. GANNON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
GORDON REES SCULLY & MANSUHKANI, LLP, NEW YORK CITY (ERIK DIMARCO OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Onondaga County (James W. McCarthy, J.), entered August 30, 2018. The order granted the motion of defendant Vanderbilt Minerals, LLC, for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on January 16, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court